DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments (Remarks; pages 9-11) with regards to prior art Zia (Zia et al., US 2019/0197599 A1) are moot since the prior art is no longer used within the current Office Action. Prior arts Wuang (Wuang, US 2016/0063600 A1) and Mayerle (Mayerle et al., US 2014/0100997 A1) have been newly added.


Double Patenting
Applicant is advised that should claim 2 and 6 be found allowable, claims 17 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The Examiner points out that the claims filed on 01/05/2021 and 02/03/2021 changed the statutory categories of claims 17 and 19 without showing an amendment. The Examiner believes this was done in error and that claims 17-19 should be “computer program product” claims and should depend from independent claim 16 (claim 19 depending off of claim 16, claim 17 depending off of claim 19, and claim 18 depending off of claim 17).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the computer program product of claim 17", however, claim 17 and the claims which 17 depends from do not state a “computer program product”.   There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that claims 17-19 should depend off of claim 16 as stated above (claim 19 depending off of claim 16, claim 17 depending off of claim 19, and claim 18 depending off of claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-6, 9, and 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayush et al., US 2019/0378204 A1 and further in view of Wuang, US 2016/0063600 A1 (Wuang).
Regarding claim 1, Ayush teaches a computer-implemented method (AR, augmented reality, product recommendation system on computing device 1000)(Fig. 10; [0128]) of generating a graphical user interface (wherein the product recommendation system includes a user interface)(Fig. 1; [0052]) based on image analysis (which includes an AR representation of a recommended product, based on an input image and R-CNN)([0052] and [0062-0063]), the method comprising: 
cognitively analyzing (using a regional convolutional neural network (R-CNN))([0062-0063] and [0072-0073]), by a data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), an image (viewpoint image 300)(Fig. 3; [0059]) to identify at least one item in the image (the AR product recommendation system 102 further analyzes the viewpoint image 300 to identify real-world objects, and generates bounding boxes over the identified objects)(Figs. 3 and 4; [0062] and [0070]), resulting in at least one identified item (resulting in identified objects, and specifically in this example chair 406)(Fig. 4; [0108]), wherein the at least one identified item (such as the identified chair in bounding box 406)(Fig. 4; [0062], [0065], [0070-0071], and [0108-0109]) is associated with one or more descriptor (wherein the chair in bounding box 406 is described by its style)(Fig. 4; [0109]); 
obtaining, by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), at least one available image filter based on the at least one identified item (obtaining at least one AR representation (image filter) of the products based on the identified chair 406)(Figs. 4 and 7A-7D; [0108-0112]) wherein the at least one available image filter (such as AR representation 702)(Fig. 7A; [0109]) comprises at least one image of one or more item of a different than the at least one identified item (wherein the chair 702 is a different chair than the identified chair in bounding box 406)(Figs. 4 and 7A; [0109]) and wherein the one or more item of a different is associated with the at least one identified item based on the one or more descriptor (wherein chair 702 is associated with the chair in bounding box 406 based on having a similar style, which was calculated using a style similarity algorithm)(Figs. 4 and 7A; [0109]); 
presenting, by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), one or more of the at least one available image filter to an end-user (presenting to the user one or more of the AR representations 702-708)(Figs. 7A-7D; [0109-0112]); and 
applying, by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), an image overlay to the image (wherein the AR product recommendation system can overlay the AR representation of the products on a view of the real-world environment of the camera feed)(Figs. 7A-7D; [0111]), resulting in a composite image (resulting in a composite image with the overlay of the AR representation within the image)(Figs. 7A-7D; [0111]).
Ayush teaches generating composite images with AR product recommendations overlaid within the real-world environment (Figs. 7A-7D and 9A-9D; [0111] and [0124]); and wherein the final recommended AR products can be provided to the user (end-user) via an AR interface of the AR client application ([0126]). However, even though Ayush teaches different image filters on an AR interface for a client, Ayush does not explicitly teach “receiving, by the data processing system, a selection of an image filter from the one or more of the at least one image filter from the end-user” and applying, by the data processing system, an image overlay to the image, resulting in a composite image, “the image overlay comprising the selection of an image filter as a selectable option”. Ayush also teaches displaying filters of different items (such as different chairs for the identified chair)(Figs. 4 and 7A-7D; [0109]); however, Ayush does not explicitly teach wherein the items are of different “types”.
Wuang teaches a method and system for simultaneously displaying, via a display device, a plurality of product images based on received user selections to allow the user to visualize the appearance of plural products in combination (Abstract); wherein receiving (receiving from the user interface a user’s selection)(Figs. 1, 5, 6, and 8; [0057]), by the data processing system (computer system/environment 60)(Fig. 8; [0061-0067]), a selection of an image filter from the one or more of the at least one image filter from the end-user (wherein the user selects from a drop-down menu 420 one of a plurality of image filters)(Fig. 6; [0057-0058]); applying, by the data processing system (computer system/environment 60)(Fig. 8; [0061-0067]), an image overlay to the image (when the user selects an item from the drop-down menu 420, it can replace the original item with the new item)(Figs. 6 and 7; [0058]), resulting in a composite image (resulting in composite image 510 with the new combination of items/objects)(Figs. 6 and 7; [0058]), the image overlay comprising the selection of an image filter as a selectable option (wherein the image overlay 121 in Figure 7, was selected from the image filters in the drop-down menu in Figure 6)(Figs. 6 and 7; [0058]); and wherein the one or more filters can be of a different type than that of the original item (a first type of article, such as a bed, may be replaced by a second type of article, such as a sofa)([0034]), but still have a similar descriptor such as color, pattern, finish, or style ([0034] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayush to include displaying image filter choices for the user to select, wherein one of the filters has a similar style but is of a different type, since it allows for more variety of items to purchase that include a similar style that the user appreciates, thus increasing the user’s experience while also being able to simplify the user’s purchasing process to save the user’s time and provide a convenient and simple purchasing platform (Wuang; [0060]).

Regarding claim 2, Ayush teaches wherein the searching comprises searching (searching stored models of products)([0094] and [0111]), by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), the one or more database or items (product database 114)(Fig. 1; [0109]) based on the one or more descriptor (using a similarity score, such as similar geometric features, style or the same product class to identify an associated item)([0034], [0098], and [0108])(wherein chair 702 is associated with the chair in bounding box 406 based on having a similar style, which was calculated using a style similarity algorithm)(Figs. 4 and 7A; [0109]).

Regarding claim 4, Ayush teaches wherein the image is one of preexisting (preexisting background and other object items)(viewpoints 300 and 700)(Figs. 3, 4, and 7A-7D; [0023], [0060], and [0106-0107]) and a live image (and a live image of an AR product recommendation)(Figs. 7A-7D; [0106-0109]).  

Regarding claim 5, Ayush teaches wherein the cognitively analyzing comprises using visual recognition (using trained/learned neural network of images for classifying/identifying/recognition)([0067-0078]).  

Regarding claim 6, Ayush teaches wherein the obtaining comprises searching (searching stored models of products)([0094] and [0111]), by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), one or more database of items (product database 114)(Fig. 1; [0109]) for the one or more associated item (using a similarity score, such as similar geometric features, style or the same product class to identify an associated item)([0034], [0098], and [0108])(wherein chair 702 is associated with the chair in bounding box 406 based on having a similar style, which was calculated using a style similarity algorithm)(Figs. 4 and 7A; [0109]).

Regarding claim 9, Ayush teaches wherein the obtaining comprises: receiving, by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), a list of one or more cognitively (utilizing a Fast R-CNN that consists of three separate models including support vector machines)([0067-0078]) recommended item (using a rank support vector machine algorithm the AR product recommendation system can select a number of products that correspond to top overall scores to a user client device)([0030]); and comparing, by the data processing system (AR product recommendation system/environment)(Figs. 1 and 10; [0008] and [0017]), the one or more cognitively (using trained/learned neural network; i.e. R-CNN)([0067-0078]) recommended item to one or more available image filter (when one or more recommended products are detected as being similar to the chair indicated by the bounding box 406, image filters/overlays of the chairs are made available to view)(Figs. 4 and 7A-7D; [0108-0111]), resulting in at least one available image filter (resulting in the AR product recommendation system to embed multiple selected AR products into separate versions of the viewpoint real world image 700 or embeds only a single highest-ranked AR product within the viewpoint 700)(Figs. 7A-7D; [0110]). Wuang teaches wherein each menu 420 includes a list of options for the object (Fig. 6; [0058]).

Regarding claim 11, see the rejection made to claim 1, as well as for a memory (system memory)(Ayush; [0156]); and at least one processor (one or more processors)(Ayush; [0156]) in communication with the memory to perform a method (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]), wherein the memory and the at least one processor are part of a data processing system (wherein the one or more processors and memory are part of the AR product recommendation system)(Ayush; Fig. 10, [0155-0156]), for they teach all the limitations within this claim.

Regarding claim 12, see the rejection made to claim 2, as well as for a memory (system memory)(Ayush; [0156]); and at least one processor (one or more processors)(Ayush; [0156]) in communication with the memory to perform a method (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]), wherein the memory and the at least one processor are part of a data processing system (wherein the one or more processors and memory are part of the AR product recommendation system)(Ayush; Fig. 10, [0155-0156]), for they teach all the limitations within this claim.

Regarding claim 14, see the rejection made to claim 6, as well as for a memory (system memory)(Ayush; [0156]); and at least one processor (one or more processors)(Ayush; [0156]) in communication with the memory to perform a method (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]), wherein the memory and the (wherein the one or more processors and memory are part of the AR product recommendation system)(Ayush; Fig. 10, [0155-0156]), for they teach all the limitations within this claim.

Regarding claim 15, see the rejection made to claim 9, as well as for a memory (system memory)(Ayush; [0156]); and at least one processor (one or more processors)(Ayush; [0156]) in communication with the memory to perform a method (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]), wherein the memory and the at least one processor are part of a data processing system (wherein the one or more processors and memory are part of the AR product recommendation system)(Ayush; Fig. 10, [0155-0156]), for they teach all the limitations within this claim.

Regarding claim 16, see the rejection made to claim 1, as well as for the computer program product comprising: a storage medium (non-transitory computer readable medium, such as a memory)(Ayush; [0156]) readable by a processor (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]) and storing instructions for performing a method of sending notifications (the memory storing instructions for a processor to execute the instructions such as product recommendations/notifications)(Ayush; [0030] and [0156]) for they teach all the limitations within this claim.

Regarding claim 17, see the rejection made to claim 2, for it teaches all the limitations within this claim.

Regarding claim 19, see the rejection made to claim 6, for it teaches all the limitations within this claim.

Regarding claim 20, see the rejection made to claim 9, as well as for the computer program product comprising: a storage medium (non-transitory computer readable medium, such as a memory)(Ayush; [0156]) readable by a processor (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]) and storing instructions for performing a method of sending notifications (the memory storing instructions for a processor to execute the instructions such as product recommendations/notifications)(Ayush; [0030] and [0156]) for they teach all the limitations within this claim.

Claims 3, 7, 8, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayush et al., US 2019/0378204 A1, Wuang, US 2016/0063600 A1 (Wuang), and further in view of Mayerle et al., US 2014/0100997 A1 (Mayerle).
Regarding claim 3, Ayush teaches wherein the one or more descriptors comprise at least one of size (geometrical features)([0041] and [0143]), color (color compatibility of other identified objects)([0028], [0042], and [0113]), and product name (wherein the descriptor can be based on the product type/class)([0075] and [0108]). Wuang teaches wherein the article can be described by colors, patterns, finishes, or styles ([0034]).
However, neither explicitly states wherein the descriptor comprises a “brand”.
Mayerle teaches a consumer user can perform a number of augmented reality shopping operations using a local client shopping application executable on a mobile device (Abstract); wherein an on-screen augmented reality marker 206 (Figs. 2A-2C; [0042]); wherein the augmented reality marker 206 can be an augmented reality image of the product itself ([0085]); and wherein the augmented reality image includes a descriptor of the product including pricing, brand information, availability, etc. ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include brand information for describing the product since it allows the system to advantageously be able to accurately inform the user, which in-turn increase’s the user’s experience, and thus increases the likelihood of the user purchasing one or more items (Mayerle; [0031-0032]).  

Regarding claim 7, Ayush teaches generating composite images with AR product recommendations overlaid within the real-world environment (Figs. 7A-7D and 9A-9D; [0111] and [0124]). Wuang teaches a method and system for simultaneously displaying, via a display device, a plurality of product images based on received user selections to allow the user to visualize the appearance of plural products in combination (Abstract); wherein the user selects from a drop-down menu 420 one of a plurality of image filters (Fig. 6; [0057-0058]); and a selectable option (wherein the image overlay 121 in Figure 7, was selected from the image filters in the drop-down menu in Figure 6)(Figs. 6 and 7; [0058]).
However, neither explicitly teaches wherein the selectable option further comprises at least one of obtaining further information about an image filter, adding an image filter to a list, sharing an image filter and liking an image filter on social media.
Mayerle teaches a consumer user can perform a number of augmented reality shopping operations using a local client shopping application executable on a mobile device (Abstract); wherein the selectable option (an on-screen augmented reality marker 206)(Figs. 2A-2C; [0042])(wherein the augmented reality marker 206 can be an augmented reality image of the product itself)([0085]) further comprises at least one of obtaining further information about an image filter (wherein the augmented reality marker 206 shows that a specific item 210 can be selected by the user to reveal more information about the product; wherein the product can be the augmented reality image/marker)(Figs. 2A-2C; [0042] and [0085]), adding an image filter to a list (adding the image to a watch/wish list)(Fig. 6B; [0031], [0043], and [0047]), sharing an image filter (sharing the filter representing the product)([0047] and [0076-0077]) and liking an image filter on social media (providing a “like” regarding the product via one or more social networks)([0065]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include further information for describing the product since it allows the system to advantageously be able to accurately inform the user (Mayerle; [0031-0032]), as well as including further modalities of the system (such as adding to a list, liking, etc.), which increase’s the user’s experience, and thus increases the likelihood of the user purchasing one or more items (Mayerle; [0031-0032]).  

Regarding claim 8, Ayush teaches generating composite images with AR product recommendations overlaid within the real-world environment (Figs. 7A-7D and 9A-9D; [0111] and [0124]). Wuang teaches a method and system for simultaneously displaying, via a display device, a plurality of product images based on received user selections to allow the user to visualize the appearance of plural products in combination (Abstract); wherein the user selects from a drop-down menu 420 one of a plurality of image filters (Fig. 6; [0057-0058]); and a selectable option (wherein the image overlay 121 in Figure 7, was selected from the image filters in the drop-down menu in Figure 6)(Figs. 6 and 7; [0058]).
However, neither explicitly teaches wherein the image overlay further comprises at least one of a selector for further information, a selector for adding the image filter to a list, a selector for sharing the image filter and a selector for liking the image filter.
Mayerle teaches a consumer user can perform a number of augmented reality shopping operations using a local client shopping application executable on a mobile device (Abstract); wherein the image overlay (an on-screen augmented reality marker 206)(Figs. 2A-2C; [0042])(wherein the augmented reality marker 206 can be an augmented reality image of the product itself)([0085]) further comprises at least one of a selector (user interface functionality relates to buttons for receiving input from a consumer user, such as by touch)([0043]) for further information (wherein the augmented reality marker 206 shows that a specific item 210 can be selected by the user to reveal more information about the product; wherein the product can be the augmented reality image/marker)(Figs. 2A-2C; [0042] and [0085]), a selector (user interface functionality relates to buttons for receiving input from a consumer user, such as by touch)([0043]) for adding the image filter to a list (adding the image to a watch/wish list)(Fig. 6B; [0031], [0043], and [0047]), a selector (user interface functionality relates to buttons for receiving input from a consumer user, such as by touch)([0043]) for sharing the image filter (sharing the filter representing the product)([0047] and [0076-0077]) and a selector (user interface functionality relates to buttons for receiving input from a consumer user, such as by touch)([0043]) for liking the image filter (providing a “like” regarding the product via one or more social networks)([0065]).
(Mayerle; [0031-0032]), as well as including further modalities of the system (such as adding to a list, liking, etc.), which increase’s the user’s experience, and thus increases the likelihood of the user purchasing one or more items (Mayerle; [0031-0032]).  

Regarding claim 10, Mayerle teaches wherein the selectable option further comprises purchasing an item of the image filter (user interface functionality for immediate purchasing the physical item or good or service represented by the physical item)([0007] and [0031]), and wherein the image overlay further comprises a selector (user interface functionality relates to buttons for receiving input from a consumer user, such as by touch)([0043]) for purchasing the item of the image filter (user interface functionality for immediate purchasing the physical item or good or service represented by the physical item)([0007] and [0031]).

Regarding claim 13, see the rejection made to claim 3, as well as for a memory (system memory)(Ayush; [0156]); and at least one processor (one or more processors)(Ayush; [0156]) in communication with the memory to perform a method (wherein the one or more processors receive instructions from a memory)(Ayush; [0156]), wherein the memory and the at least one processor are part of a data processing system (wherein the one or more processors and memory are part of the AR product recommendation system)(Ayush; Fig. 10, [0155-0156]), for they teach all the limitations within this claim.

Regarding claim 18, see the rejection made to claim 3, as well as for the computer program product (non-transitory computer readable medium, such as a memory)(Ayush; [0156]) for they teach all the limitations within this claim.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov